Cite as 2022 Ark. 205
                  SUPREME COURT OF ARKANSAS
                                        No.   D-22-613

                                                 Opinion Delivered:   November 18, 2022

 ARKANSAS JUDICIAL DISCIPLINE
 AND DISABILITY COMMISSION       PETITIONER’S REPORT AND
                      PETITIONER AMENDED REPORT OF
                                 UNCONTESTED SANCTION
 V.

 ROBIN CARROLL, CIRCUIT JUDGE
                    RESPONDENT EXPEDITED PETITION GRANTED;
                               MODIFIED SANCTION OF
                               SUSPENSION WITHOUT PAY
                               IMPOSED.


                                       PER CURIAM

       On September 30, 2022, petitioner Arkansas Judicial Discipline and Disability

Commission (“Commission”) filed its report of uncontested sanction pursuant to Arkansas

Judicial Discipline and Disability Commission Rule 12(D) following its investigation of

complaints against respondent, Judge Robin Carroll of the Thirteenth Judicial Circuit. The

Commission and Judge Carroll agreed to recommend to this court a suspension without pay

for ninety days, with thirty days held in abeyance for one year. Judge Carroll also agreed to

certain remedial measures. On October 5, 2022, we ordered the Commission to file the

record in this matter with this court within fifteen days and suspended Judge Carroll without

pay pending our receipt and review of the record, with the suspension to begin on October

10. Ark. Jud. Discipline & Disability Comm’n v. Carroll, 2022 Ark. 175, 652 S.W.3d 560. The
Commission filed an amended report of uncontested sanction and request for expedited

consideration on October 14, 2022, stating that the only record that could be submitted to

this court was the letter of sanction and recommendation of suspension already provided.

We issued a second per curiam on October 21, 2022, ordering the Commission to file with

this court the entire record compiled in this matter, including the investigative files, by

October 24 and directing that the materials be filed under seal due to their confidential

nature. Ark. Jud. Discipline & Disability Comm’n v. Carroll, 2022 Ark. 189. We noted in that

per curiam, while Arkansas Judicial Discipline and Disability Commission Rule 7 protects

certain material from being disclosed to the public, the Commission and its executive

director have erroneously interpreted that language to preclude our court from reviewing

this material. This is simply not the case, as it would render this court’s review meaningless.

On October 24, the Commission filed the materials as ordered. We now grant the

Commission’s expedited petition and modify the recommended sanction by suspending

Judge Carroll without pay for eighteen months, with six of those months held in abeyance

for one year upon his return to the bench contingent on his compliance with certain

remedial measures. In addition, Judge Carroll is ordered to perform an assessment and

complete the corresponding plan with the Judges and Lawyers Assistance Program (“JLAP”),

as discussed in more detail later in this per curiam.

       Judge Carroll has served as circuit court judge for Division Four of the Thirteenth

Judicial District, which is composed of Calhoun, Cleveland, Columbia, Dallas, Ouachita,

and Union Counties, since 2013. The report and amended report of uncontested sanctions


                                               2
arise from complaints filed with the Commission in JDDC cases #21-284 and #22-192. The

Commission alleged three separate fact patterns of judicial misconduct in its report. The first

fact pattern summarized Judge Carroll’s dismissal of cases without due process, his actual

bias, and his failure to recuse himself. Specifically, prior to August 2021, Judge Carroll told

the county sheriff to remove a particular deputy sheriff from the courtroom and advised the

sheriff in chambers that he needed to fire the deputy. Next, on August 18, 2021, Judge

Carroll contacted a public defender by phone and stated that he would dismiss cases

involving the deputy sheriff that day if the public defender made the motions to dismiss in

court. Judge Carroll then prompted the public defender to move for dismissal in open court,

over the objection of the prosecuting attorney, and stated that the cases would be dismissed

because the deputy sheriff had “zero credibility with myself or the prosecutor’s office” and

that any other private counsel who had cases based on the deputy’s testimony would have

their cases dismissed on motion. As a result, two private attorneys came forward, and Judge

Carroll dismissed those cases as well.

       The second fact pattern discussed in the Commission’s report pertained to Judge

Carroll’s attempts to exert improper influence over cases involving the Arkansas Game and

Fish Commission (“AGFC”) in other courts. In April 2021, Judge Carroll spoke with a

district court judge assigned to an AGFC case that involved a violation of regulations on

turkey hunting and discussed the case in detail. The district court judge recused himself due

to that conversation, and another judge had to be assigned. In January 2022, Judge Carroll

called the Colonel of the AGFC enforcement division and referenced two separate cases,


                                              3
stating that “one more ticket needs to go away before trial.” Judge Carroll claimed that the

case would be embarrassing for the agency and vouched for the defendant. He then

contacted multiple people, including the (1) former director of the AGFC, (2) the Colonel

of Enforcement, (3) the special prosecuting attorney, (4) defense counsel, and (5) the

defendant, and provided the attorneys with a case citation that he believed pertained to the

legality of the AGFC’s authority to search. During the trial, the defense made arguments

related to the agency’s authority to search, and the defendant was ultimately acquitted by the

assigned judge.

       Finally, in the third fact pattern, the Commission alleged that Judge Carroll, over the

course of several months, repeatedly failed to call his full docket on the record and canceled

court numerous times without appropriate prior notice to litigants, attorneys, witnesses, or

law enforcement. This would occur even after the defendants had been transported and

housed at the local jail at the individual counties’ expense. Additionally, deputy prosecutors

or public defenders would have to request that Judge Carroll’s trial court assistant mail

notices to defendants with the new court dates because official orders to appear were not

always provided to defendants in court or on the record. Judge Carroll also routinely failed

to make clear docket entries.

       The Commission claimed that Judge Carroll violated Rules 1.1, 1.2, 1.3, 2.2, 2.3, 2.4,

2.5, 2.6, 2.9, and 2.11 of the Arkansas Code of Judicial Conduct. With regard to his

dismissal of cases and failure to recuse himself from proceedings involving the deputy sheriff,

the Commission found that Judge Carroll breached his duty to the public and undermined


                                              4
the fair and impartial administration of justice, thereby fueling distrust of all judges. Further,

the Commission stated that “[t]he abuse of judicial office to benefit friends or ‘connected’

individuals is one of the most egregious types of judicial misconduct” and is both corrupt

and intolerable. The Commission indicated that had there been clear proof that Judge

Carroll’s improper meddling had affected the rulings in those cases, he would have been in

jeopardy of removal from office.1 A suspension without pay was recommended by the

Commission due only to his cooperation, admission of guilt, mitigation, and acceptance of

the remedial measures.

       Judge Carroll has admitted the allegations set forth above and has agreed that a

suspension without pay is appropriate. He has also agreed that the Commission’s

recommended sanction must be reviewed by this court to determine whether we concur with

that recommendation, including the length of the suspension. See Ark. Jud. Discipline &

Disability Comm’n R. 12(D). The Commission has submitted its report and amended report

containing its recommendation to this court for expedited review pursuant to Arkansas

Judicial Discipline and Disability Commission Rule 12(B).

       We now review this matter to decide the appropriate discipline. This court reviews

matters of judicial discipline de novo. Ark. Jud. Discipline & Disability Comm’n v. Sims, 2021

Ark. 126. The judicial power is vested in this court pursuant to Amendment 80 to the



       1
        In this instance, the Commission’s emphasis was misplaced. Judge Carroll’s attempts
to improperly influence judicial proceedings should be the focus of the Commission’s
investigation, regardless of whether he was effective in those attempts.

                                                5
Arkansas Constitution. Ark. Const. amend. 80, §1. As a result, we have a duty to exercise

superintending control over the courts of this state. Ark. Const. amend. 80, § 4.

       We have recognized certain factors to be considered in determining the appropriate

sanction for judicial misconduct, including (1) whether the misconduct is an isolated

instance or evidenced a pattern of conduct; (2) the nature, extent, and frequency of

occurrence of the acts of misconduct; (3) whether the misconduct occurred in or out of the

courtroom; (4) whether the misconduct occurred in the judge’s official capacity or in his

private life; (5) whether the judge has acknowledged or recognized that the acts occurred; (6)

whether the judge has evidenced an effort to change or modify his conduct; (7) the length of

time of service on the bench; (8) whether there have been prior complaints about this judge;

(9) the effect the misconduct has upon the integrity of and respect for the judiciary; and (10)

the extent to which the judge exploited his position to satisfy his personal desires. Jud.

Discipline & Disability Comm’n v. Thompson, 341 Ark. 253, 16 S.W.3d 212 (2000).

       As the Commission found in its report, Judge Carroll’s misconduct was not an

isolated instance but rather an extended pattern of misconduct, particularly with regard to

his docket management over a prolonged period. In addition, all of the misconduct occurred

while he was on the bench or in his official capacity as a circuit court judge. Unfortunately,

it was several months into the Commission’s investigation, and after he had retained an

attorney, before Judge Carroll recognized his wrongful behavior and made any effort to

modify his conduct. Further, he committed these acts despite the benefit of many years of

experience on the bench, as well as his experience as a prosecuting attorney. Even though


                                              6
the Commission found no evidence that Judge Carroll benefitted monetarily from his

improper actions, his behavior has had an exceedingly negative impact on the integrity of

and respect for the judiciary as a whole. We also cannot ignore that Judge Carroll’s dismissal

of criminal cases based on his actual bias against the deputy sheriff impacted not just the

defendants but also the victims and their families.

       After considering the factors set forth above and the seriousness of the conduct at

issue, we conclude that the length of the suspension recommended by the Commission is

insufficient. The Commission itself equated the scope, impact, and pattern of Judge Carroll’s

actions to “one of the most egregious types of judicial misconduct,” along with being corrupt

and intolerable. We therefore modify the recommended sanction to an eighteen-month

suspension, with six of those months held in abeyance for one year upon his return to the

bench. As previously ordered by this court, Judge Carroll’s suspension began on October 10,

2022. The six months are held in abeyance on the condition that he adhere to the agreed-

upon remedial measures listed below:

       • Any allegations of direct or indirect retaliation or harassment by Judge Carroll

       toward any of the officials or other witnesses the Commission interviewed in this case

       will be fully investigated and are grounds for the filing of a new complaint and/or the

       revocation of the suspension held in abeyance in this sanction;

       • Any false or misleading comments in private or public forums about the basis for

       the agreement or the investigations would be a violation of this agreement;




                                              7
       • Allow the Commission monitors full access to courtrooms for proceedings, to

       records kept in his official capacity, and to the staff, as needed;

       • Be subject to attendance checks at his office. This may include returning calls when

       asked or random visits by monitors to make sure he is working and is accessible to

       court personnel;

       • Attend an online class presented by the National Judicial College on judicial ethics

       and docket management. Classes that would fulfill this requirement will be sent to

       his counsel by the Executive Director. He needs to attend and provide proof of his

       attendance within twelve months of the date his suspension was imposed;

       • Refrain from habits that caused some of the issues mentioned in the report,

       including needless absence from his chambers, overuse of his signature stamp, and

       failure to call the whole docket on the record.

       While the Commission indicated in its report that Judge Carroll had voluntarily

attended a class through JLAP, we further order him to undergo an assessment with JLAP

within fourteen days and to immediately and fully comply with any and all steps required for

and until completion of the plan resulting from the assessment. See Ark. Judges & Lawyer

Assistance Program R. 7 (providing that JLAP may accept referral of judges under

investigational, provisional, or probational status from the Commission or any disciplinary

agency with disciplinary authority and that JLAP shall provide progress reports or reports of

non-compliance). We also direct him to sign any and all disclosure forms necessary to allow

JLAP and the Commission to have access to his status and compliance at all times. Finally,


                                               8
we refer Judge Carroll to the Supreme Court Committee on Professional Conduct and

request that the committee take whatever action it believes his actions warrant under the

Rules of Professional Conduct. A petition for rehearing of this court’s decision, if any, must

be filed within five days of the filing of this per curiam.

       Expedited petition granted; modified sanction of suspension without pay imposed.




                                                9